Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The examiner is in receipt of applicant’s response to office action mailed 6/9/2021, which was received 12/9/2021. Acknowledgement is made to the amendment to claims 1,3,5,7,8,11,13,15,17,18 and the cancelation of claims 2,4,6,9,10,12,14,16, 19,20. Applicant’s amendment and remarks have been carefully considered, but were not persuasive, therefore, the previous rejection is restated below modified as necessitated by amendment. 

Claim Objections
Claim 1 objected to because of the following informalities:  
Line 7, “regarding quality” s/b “regarding quality of”
Line 11, the word “of” needs to be removed.
 Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In line 7, the examiner is unable to determine what the term “each” is referring to.
In claim 1, lines 20 and 25 the term “a hearing device” is used for a second and third time.
Claim 1 recites the limitation "subjective responses" in line 21.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 line 3, refers to the term “to hearing”. The examiner believes the term should be “to the user’s hearing”.
Claim 7 line 3, refers to the term “to hearing”. The examiner believes the term should be “to the user’s hearing”.
Claim 11 recites the limitation "the information security computing machine" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
In claim 11, lines 20 and 26 the term “a hearing device” is used for a second and third time.
Claim 1 recites the limitation "subjected responses" in line 21.  There is insufficient antecedent basis for this limitation in the claim. S/B “plurality of subjective responses”.
Claim 13 line 2, refers to the term “to hearing”. The examiner believes the term should be “to the user’s hearing”.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,3,5,7,,8,11,13,15,17,18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The terms “security computing”, “security computing machine and “securely screening” cannot be found in the specification. Reference to these terms should be removed from the claims. For the purpose of this office action the term secure in relation to the computing system is any system that can be secured by having the system in control of an entity as is shown in FIG 1 of Marcoux. 

 Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1,3,5,7,8,11,13,15,17 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
1. (currently amended) An information security computing method for screening a user to determine by an information security computing machine whether the user may need a hearing device for correction of the hearing, comprising the steps of, in combination:
electronically presenting, by the information security computing machine, to the user a plurality of questions regarding quality the user’s hearing that each requires a subjective response by the user;
wherein at least one of the plurality of questions relates to hearing low volume sounds by the user and at least one of the questions relates to hearing of the user in environments with background noise; 
electronically presenting, by the information computing machine, to the user a plurality of subjective responses to each of the plurality of questions regarding the quality the user’s hearing;
electronically receiving, by the information computing machine, from the user one of the plurality of subjective responses to each of the plurality of questions regarding the user’s hearing;
determining, by the information security computing machine, whether the user may need a hearing device for correction of the user’s hearing based at least in part on the subjective responses electronically received by the information security computing machine, from the user; and
automatically and electronically presenting, by the information security computing machine, a secure notice of the determination as to whether the user may need a hearing device for correction of the user’s hearing.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitation of the features emphasized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the customer electronically presents and electronically receives via a generic computer, nothing in the claim elements precludes the steps from practically being performed by people.  For example, “presenting and receiving information and making recommendations from the received data” in the context of this claim encompasses advertising, and marketing or sales activities.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).

1. (currently amended) An information security computing method for screening a user to determine by an information security computing machine whether the user may need a hearing device for correction of the hearing, comprising the steps of, in combination:
electronically presenting, by the information security computing machine, to the user a plurality of questions regarding quality the user’s hearing that each requires a subjective response by the user;
wherein at least one of the plurality of questions relates to hearing low volume sounds by the user and at least one of the questions relates to hearing of the user in environments with background noise; 
electronically presenting, by the information computing machine, to the user a plurality of subjective responses to each of the plurality of questions regarding the quality the user’s hearing;
electronically receiving, by the information computing machine, from the user one of the plurality of subjective responses to each of the plurality of questions regarding the user’s hearing;
automatically determining, by the information security computing machine, whether the user may need a hearing device for correction of the user’s hearing based at least in part on the subjective responses electronically received by the information security computing machine, from the user; and
automatically and electronically presenting, by the information security computing machine, a secure notice of the determination as to whether the user may need a hearing device for correction of the user’s hearing.

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of electronically presenting and electronically receiving, automatically determining, an information computing machine and a hearing device are recited at a high-level of generality (i.e., as a generic a computer that generically performs the function of transmitting and receiving information and performing generic 
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. receives a request for a commodity trial, transmit a trial request command, receive the trial request command, accept a selection input, transmit treatment information, acquire a flag, generate a screen for display) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. store commodity identification in association with requester identification) see Versata, OIP Techs.
Gathering and analyzing information using conventional techniques and displaying the result, TLI communication.


Therefore, claim1oes not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 11 is a method reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  
Claims 3,5,7,8,13,15,17,18 are dependencies of claims 1 and 11. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that provide embellishments to the abstract idea and only generally link the abstract idea to a particular technological environment, including:
wherein the plurality of questions includes at least one question relating to hearing of high frequencies.
wherein the plurality of questions includes at least one question relating to presence of relaxation problems.
wherein the plurality of questions includes at least one question relating to hearing of high frequencies.
wherein only one of the plurality subjective responses can be selected by the user for each of the plurality of questions.

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,5,7,8,11,13,15,17,18 are rejected under 35 U.S.C. 103 as being unpatentable over Marcoux (US PG PUB 20130343583) in view of Katayama et al (US PG PUB 20030070180) in view of Shennib (US PG PUB 20150215714) and further in view of Poe (US PG PUB 20120140937).

In regards to claim 1, Marcoux discloses a An information security computing method for screening a user to determine by an information security computing machine whether the user may need a hearing device for correction of the hearing (Marcoux, FIG 1), comprising the steps of, in combination:
Marcoux teaches electronically presenting, by the information security computing machine, to the user a plurality of questions regarding quality the user’s hearing ((Marcoux, para 0025, “The user requirements may comprise aspects such as lifestyle, that each requires a subjective response by the user regarding quality; However, either Shennib or Poe teach that each requires a subjective response by the user regarding quality (Shennib, FIG 1, and para 0007, Poe, para 0053, subjective response are used to determine that quality of a user’s hearing). It would have been obvious to a person having ordinary skill in the art a the time of the invention to include in Marcoux, that each requires a subjective response by the user regarding quality as is taught by either Shennib or Poe, since this will allow for use of subjective information regarding a user’s hearing to make a quality improvement to the user’s hearing.
wherein at least one of the plurality of questions relates to hearing low volume sounds by the user and at least one of the questions relates to hearing of the user in environments with background noise (Marcoux, para 0025, “The benefit could be associated with correction of quiet, correction of quiet and low level noise, correction in 
The combination of Marcoux Shennib or Poe teaches presenting question and receiving answers regarding a user's need for a hearing aid and receiving user selections subjective responses (Marcoux, FIG 2, item 214, receive user selections and item 216, present hearing aid suggestions, but does not specifically mention that electronically presenting to the user a plurality of subjective responses to each of the plurality of questions regarding the user’s hearing. Katayama teaches electronically presenting to the user a plurality of subjective responses to each of the plurality of questions regarding the user’s hearing (Katayama, FIG 12, level of acceptance provided subjectively to the system and FIG 15, user subjective responses are presented to the user). It would have been obvious to a person having ordinary skill in the art a the time of the invention to provided iterative question and answers to subjective responses in Marcoux as is taught by Katayama, since “…answers to a plurality of questions are obtained from a consumer, a true degree of significance held by the consumer with respect to a certain single evaluation item may be derived”, (Katayama, para 0022).
electronically receiving, by the information computing machine, from the user one of the plurality of subjective responses to each of the plurality of questions regarding the user’s hearing;
automatically determining, by the information security computing machine, whether the user may need a hearing device for correction of the user’s hearing based at least in part on the subjective responses electronically received by the information security computing machine, from the user  (Katayama, abstract, “assists consideration recommends selection candidates to a considerer who is considering selection in a certain field in order to assist determination of selection of a considerer with which the considerer is satisfied. At least one question concerning a field of consideration is sent to a considerer one after another and answer data is received from the considerer by a question-and-answer transmitting and receiving portion. A degree-of-significance representing how much significance the considerer attaches to each evaluation item in the field of consideration is estimated from the answer data by a degree-of-significance estimating portion. A degree-of-recommendation representing to which degree each selection candidate can be recommended to the considerer is calculated by a degree-of-recommendation calculating portion from evaluation data for each evaluation item with respect to each piece of selection candidate data in the field of consideration and the degree-of-significance of the considerer with respect to each evaluation item estimated by the degree-of-significance estimating unit. Then, degrees of recommendation of all pieces of selection candidate data in the field of consideration are presented to the considerer without change or after processing the data”); and
automatically and electronically presenting, by the information security computing machine, a secure notice of the determination as to whether the user may need a hearing device for correction of the user’s hearing (Marcoux, FIG 2, suggestions may be scrolled thought to further fine tune the users selection) .

In regards to claim 3, the combination of Marcoux, Katayama, Shennib and Poe teach teaches wherein the plurality of questions includes at least one question relating 

In regards to claim 5, the combination of Marcoux, Katayama, Shennib and Poe teach h asking questions to determine a state of the individual, but does not specifically mention wherein the plurality of questions includes at least one question relating to presence of relaxation problems. Poe teaches providing a frequency sound level to the user to observe a response or acquire an answer to the level of discomfort (Poe, para 0003, incoming sounds are monitored to assure that the level is not intolerable or uncomfortable).

In regards to claim 7, the combination of Marcoux, Katayama, Shennib and Poe teach wherein the plurality of questions includes at least one question relating to hearing of high frequencies and wherein the recommended one of the plurality of different hearing devices provides enhanced hearing of high frequencies if the electronically received subjective responses indicate difficulty hearing high frequencies (Shennib, FIG 11, high frequency female voice is used to make adjustments to the hearing aid).

In regards to claim 8, the combination of Marcoux, Katayama, Shennib and Poe teach  wherein only one of the plurality subjective responses can be selected by the user for each of the plurality of questions (Katayama, FIG 6, only one response is accepted).

In regards to claim 11, the combination of Marcoux, Katayama, Shennib and Poe teach an information security computing system for securely screening a user to determine if the user may need a hearing device for correction of the user’s hearing, comprising, in combination:
an information security computing machine having a processor and memory configured to carry out the steps of:
electronically presenting, by the information security computing machine, to the user a plurality of questions regarding quality of hearing by the user that each requires a subjective response by the user regarding the quality of the user’s hearing;
wherein at least one of the plurality of questions relates to hearing low volume sounds by the user and at least one of the questions relates to hearing by the user in environments with background noise;
electronically presenting, by the information security computing machine, to the user a plurality of subjective responses to each of the plurality of questions regarding the user’s hearing;
electronically receiving, by the information security computing machine, from the user subjective responses to the plurality of questions;
automatically determining, by the information security computing machine, whether the user may need a hearing device for correction of the user’s hearing based at least in part on the subjected responses electronically received, by the information security computing machine, from the user; and
automatically and electronically presenting, by the information security computing machine, a secure notice of the determination as to whether the user may need a hearing device for correction of the user’s hearing (see response to claim 1).
 (see response to claim 1).

n regards to claim 13, the combination of Marcoux, Katayama, Shennib and Poe teach wherein the plurality of different hearing devices comprises a first model, and a second model, wherein the second model includes the base model with one or more modules added thereto, and wherein each of the modules provide a communication correction not provided by the base model (see response to claim 9).

n regards to claim 15, the combination of Marcoux, Katayama, Shennib and Poe teach wherein the plurality of questions includes at least one question relating to presence of relaxation problems (see response to claim 5).

n regards to claim 17, the combination of Marcoux, Katayama, Shennib and Poe teach wherein the plurality of questions includes at least one question relating to hearing of high frequencies and wherein the recommended one of the plurality of different hearing devices provides enhanced hearing of high frequencies if the electronically received subjective responses indicate difficulty hearing high frequencies (see response to claim 7).

n regards to claim 18, the combination of Marcoux, Katayama, Shennib and Poe teach wherein only one of the plurality subjective responses can be selected by the user for each of the plurality of questions (see response to claim 8).



	
Response to USC 101 Arguments
	Applicant argues that the amendments to the claims make it impossible for a person to perform the process. The examiner disagrees the examiner disagrees and notes that the abstract concept as stated below may certainly performed without the aid of a computer.
screening a user to determine whether the user may need a hearing device for correction of the hearing, 
presenting, to the user a plurality of questions regarding quality the user’s hearing that each requires a subjective response by the user;
wherein at least one of the plurality of questions relates to hearing low volume sounds by the user and at least one of the questions relates to hearing of the user in environments with background noise; 
presenting, to the user a plurality of subjective responses to each of the plurality of questions regarding the quality the user’s hearing;
receiving, from the user one of the plurality of subjective responses to each of the plurality of questions regarding the user’s hearing;
determining  whether the user may need a hearing device for correction of the user’s hearing based at least in part on the subjective responses received from the user; and
presenting, a secure notice of the determination as to whether the user may need a hearing device for correction of the user’s hearing.

Please note that the term hearing device is not a functional component and in context of the invention is merely a product that is being provided that meets certain requirements configured from the users responses to questions/survey.


	
	In regards to example 21, like the instant claims the steps describe the abstract idea of comparing and organizing information for transmission. Comparing and organizing information for transmission as described in the claim can be performed mentally. The steps are similar to concepts and ideas that have been identified as abstract by the courts. For example, the idea of using categories to organize and store
information for transmission was considered to be abstract in Cyberfone, and the idea of comparing new and stored information and using rules to identify options was considered to be abstract in SmartGene. These cases can be used as guidance for what type of ideas courts have considered to be abstract. Specifying the type of information being manipulated, which in this case relates to part quotes and user preferences, does not render the idea of comparing and organizing information any less abstract. 

Example 21 identified elements in the disclosure “of transmitting the alert over a wireless communication channel to activate a stock viewer application, and causing the


Applicant argues that the examiner has not provided a basis for alleging that the claimed arrangement of computer components is generic and conventional. The examiner has reviewed applicant’s specification and finds that nowhere in the specification is the computing device described as anything other than a generic computer. The examiner maintains that the arrangement of computer components is generic and conventional.
Applicant argues that since the rejection on the merits is a USC 103 rejection proves that the arrangement is not generic or conventional. Please note that the USC 103 determination is not relevant to the determination of the USC 101 rejection. The courts have clearly shown this at least in Ultramercial where a very detailed claim was found to be novel under USC 103, but was later found to be ineligible under USC 101 
	
In regards to preemption, preemption is not a stand-alone test for eligibility. Questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo, as explained by the Federal Circuit in OIP and Sequenom. 

	Applicant argues that the claims are novel because they overcome the prior art of record. This argument is moot as the claims are currently rejected Under USC 102/103.

Response to USC 103 Arguments
	Applicant’s amendment and remarks have been carefully considered, but were not persuasive therefore the previous rejection is presented supra as necessitated by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).